Citation Nr: 1810562	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  06-30 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for left upper extremity peripheral neuropathy from February 25, 2005 through January 30, 2012. 

2.  Entitlement to a compensable rating for right upper extremity peripheral neuropathy from February 25, 2005 through January 30, 2012. 

3.  Entitlement to an effective date prior to January 31, 2012 for a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1969, including service in the Republic of Vietnam.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds remand is required to ensure the Veteran is provided a hearing before a decision review officer (DRO) and that VA fulfills its duty to assist.

i.  DRO Hearing for Peripheral Neuropathy

In his February 2013 notice of disagreement with regard to his peripheral neuropathy ratings, the Veteran, through his representative, requested a personal hearing before a DRO at the St. Louis RO.

The Veteran was afforded a DRO hearing in March 2015, but this hearing was specific to his TDIU claim and was after the RO issued a statement of the case for his peripheral neuropathy ratings in August 2014. 

There is no indication in the record that the requested peripheral neuropathy DRO hearing was scheduled or that the request for a DRO hearing was withdrawn.  The Veteran has the right to one DRO hearing on appeal.  See 38 C.F.R. § 20.1507(a)(2) (2017).  In light of the Veteran's pending request, which predates the June 2015 certification of the appeal, a remand is warranted for the RO to schedule a local hearing before a St. Louis Regional Office DRO.  See 38 C.F.R. §  3.103(c).

ii.  Retrospective Opinion for Peripheral Neuropathy

The Veteran underwent a VA neuropathy examination on January 31, 2012 which was relied upon in granting service connection for bilateral upper extremity peripheral neuropathy.  The examiner found the Veteran had mild incomplete paralysis of the radial (muscolospiral), ulnar and median nerves.  The last time the Veteran underwent a VA examination for his peripheral neuropathy, prior to the 2012 examination, was in June 2005.  

The June 2005 examiner diagnosed the Veteran with peripheral neuropathy, noting complaints of tingling in both hands from the fingers to the wrists.  However, the focus of the examination was on service connection and the examiner did not assess the severity of the disabilities in terms of a mild, moderate or severe incomplete paralysis.  Furthermore, the examiner did not specify which nerves were affected by peripheral neuropathy.  As such, the examination is incomplete for the purpose of rating the Veteran's disabilities.

In its January 2012 rating decision, the RO stated January 31, 2012 was the first day the evidence of record showed objective findings associated with peripheral neuropathy.  This is consistent with a July 2005 nerve conduction study that revealed a normal ulnar nerve.  However, the Board notes additional medical evidence exists, that does not appear to have been considered.  For example, in June 2006 a Phalen's examination was performed on both hands with positive results along median nerve distribution, and the Veteran was diagnosed with carpal tunnel syndrome.  See June 19, 2006 VA occupational therapy note.  In addition to medical evidence, the Veteran has consistently complained of numbness and tingling in his hands throughout the period at issue (February 25, 2005 through January 30, 2012).  In October 2005, the Veteran also complained of hand pain, but did not specify if this was related to his neuropathy.  See October 3, 2005 VA treatment note.  However, the Veteran has taken Gabepin for several years for neuropathic pain.  See, e.g., June 18, 2009 VA treatment note (prescription list) and April 2015 VA examination (Veteran has had progressive numbness, with tingling and sharp pain in his hands since the onset of peripheral neuropathy; takes Gabepin to decrease some symptoms).

In light of the above, the Board finds a remand is required to obtain a retrospective opinion on the severity of the Veteran's bilateral upper extremity peripheral neuropathy during the period at issue.

iii. TDIU - Inextricably Intertwined and Social Security Administration Records

A determination of the Veteran's peripheral neuropathy claims will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the peripheral neuropathy claims necessitates remand of the TDIU claim, so that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to an earlier effective date for a TDIU.

Additionally, a review of the record reveals the Veteran has been receiving Social Security Administration (SSA) disability benefits since February 2004.  The Veteran confirmed during his March 2015 TDIU DRO hearing that he receives SSA benefits, in part, due to his back.  However, the Veteran was not asked to elaborate as to what other impairments support his SSA benefits, including whether a service-connected disability supports SSA's disability finding.  

In September 2013, VA requested "medical records" from SSA.  The following week, SSA informed VA that they "cannot send the medical records you requested" as they have been destroyed and further efforts to obtain them will be futile.  In October 2013, VA issued a formal finding stating that SSA records were unavailable for review.  However, the record clearly shows only medical records were sought, and SSA only addressed the availability of medical records.  There is no indication from SSA as to whether non-medical records are available e.g. a determination document that specifies the underlying impairments that support SSA's finding of disability.  The Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical and non-medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  All efforts to obtain the records should be associated with the claim file.

2.  Obtain an opinion from the appropriate examiner regarding the nature and severity of the Veteran's bilateral upper extremity peripheral neuropathy from February 25, 2005 through January 30, 2012.  If the medical professional determines an examination is necessary to provide an accurate opinion, schedule such an examination.

Based on a thorough review of the record, to include the Veteran's lay statements, the examiner should address the following:

a.  Identify each nerve affected by left upper extremity peripheral neuropathy during the period at issue.  If a nerve was not affected throughout the whole period at issue, opine when each nerve was affected.

b.  For each nerve identified, provide an opinion on the severity of peripheral neuropathy associated with that nerve.  If the examiner believes the severity changed during the period at issue, e.g. from mild to moderate, opine when such change occurred.  The examiner should also address the functional impact the Veteran's peripheral neuropathy had.

c.  Identify each nerve affected by right upper extremity peripheral neuropathy during the period at issue.  If a nerve was not affected throughout the whole period at issue, opine when such nerve was affected.

d.  For each nerve identified, provide an opinion on the severity of peripheral neuropathy associated with that nerve.  If the examiner believes the severity changed during the period at issue, e.g. from mild to moderate, opine when such change occurred.  The examiner should also address the functional impact the Veteran's peripheral neuropathy had.

The examiner should provide a complete rationale for each opinion provided.

3.  Schedule the Veteran for a DRO hearing consistent with his February 2013 request.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




